UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7269


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRYAN CHRISTOPHER SAMUEL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:14-cr-00351-TSE-1; 1:17-cv-01432-
TSE)


Submitted: February 20, 2020                                 Decided: February 24, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bryan Christopher Samuel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bryan Christopher Samuel appeals the district court’s order construing his Fed. R.

Civ. P. 60(b) motion for relief from judgment as an unauthorized, successive 28 U.S.C.

§ 2255 (2018) motion and denying it on that basis. * Our review of the record confirms that

the district court properly construed Samuel’s Rule 60(b) motion as a successive § 2255

motion over which it lacked jurisdiction because he failed to obtain prefiling authorization

from this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h) (2018); McRae, 793 F.3d at 397-

400. Accordingly, we affirm the district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Samuel’s notice of appeal and informal brief as an application to

file a second or successive § 2255 motion. Upon review, we conclude that Samuel’s claims

do not meet the relevant standard.       See 28 U.S.C. § 2255(h).      We therefore deny

authorization to file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




       *
         A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                             2